UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3207 General Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/13 FORM N-CSR Item 1. Reports to Stockholders. General Money Market Fund, Inc. ANNUAL REPORT November 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Information About the Renewal of the Fund’s Management Agreement 32 Board Members Information 34 Officers of the Fund FOR MORE INFORMATION Back Cover General Money Market Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for General Money Market Fund, Inc., covering the 12-month period from December 1, 2012, through November 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period proved challenging for most income-oriented investments, as a gradually strengthening U.S. economy and expectations of a less aggressively stimulative monetary policy drove longer term interest rates higher and bond prices lower. However, as they have been for the past several years, short-term interest rates and yields of money market instruments remained anchored near historical lows by an unchanged overnight federal funds rate. We currently expect U.S. and global economic conditions to continue to improve in 2014, with accelerating growth supported by the fading drags of tighter federal fiscal policies and downsizing on the state and local levels. However, inflation is likely to remain muted, so U.S. monetary policy can remain stimulative, and short-term interest rates appear likely to remain near current levels for some time to come. For more information on how these observations may affect your investments, we encourage you to speak with your financial advisor. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation December 16, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2012, through November 30, 2013, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2013, General Money Market Fund’s Class A shares produced a yield of 0.01%, and its Class B shares produced a yield of 0.01%.Taking into account the effects of compounding, the fund’s Class A and Class B shares produced effective yields of 0.01% and 0.01%, respectively. 1 A sustained economic recovery and anticipation of an end to the Federal Reserve Board’s (the “Fed”) quantitative easing program drove long-term interest rates higher, but money market yields remained anchored by an unchanged federal funds rate between 0% and 0.25%. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital.To pursue its goal, the fund invests in a diversified portfolio of high-quality, short-term dollar-denominated debt securities.These include securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers’ acceptances, and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest, and dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. U.S. Economic Recovery Gained Traction The reporting period began with mixed economic news, as the unemployment rate held steady at 7.8% and pending home sales increased in December 2012. However, retailers reported sluggish holiday sales, contributing to an annualized U.S. GDP growth of just 0.1% for the fourth quarter of 2012. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) January 2013 also portrayed a sluggish recovery with 157,000 new jobs and an unemployment rate of 7.9%.The uptick was reversed in February, when the unemployment rate slid to 7.7% and 236,000 new jobs were created. Just 88,000 new jobs were added in March while the unemployment rate edged lower to 7.6%.The economy grew at a 1.1% annualized rate during the first quarter of 2013. The gradual economic recovery continued in April when the unemployment rate fell to 7.5%. In late May, the Fed signaled that it would begin to curtail its quantitative easing program sooner than expected.This more hawkish stance seemed to be at odds with subsequent releases of economic data, which showed a decline in manufacturing activity and an increase in the unemployment rate to 7.6%. In June, heightened investor uncertainty surrounding the Fed’s more hawkish tone drove longer term interest rates higher. It later was revealed that June saw robust increases in home and automobile sales and 195,000 new jobs with no change in the unemployment rate. For the second quarter, the U.S. economy grew at a more respectable 2.5% annualized rate. July brought welcome evidence of market stabilization when investors realized that imminent increases in short-term rates were unlikely.The labor market continued to strengthen with a decline in the unemployment rate to 7.4%. In August, the manufacturing sector expanded at its fastest pace since June 2011, and the unemployment rate dipped to 7.3%. Financial markets rallied in September when the Fed refrained from tapering its quantitative easing program, manufacturing activity posted its fourth consecutive month of expansion, and the service sector grew for the 45th straight month. However, only146,000 jobs were added in September even as the unemployment rate slid to 7.2%. It later was announced U.S. economic activity accelerated to a 3.6% annualized growth rate during the third quarter. October saw 204,000 new jobs, but furloughs of government workers during a 16-day U.S. government shutdown drove the unemployment rate to 7.3%. Other data, such as a decline in pending home sales, demonstrated that economic headwinds 4 remained, and the Fed again refrained from reducing its bond purchases. Economic data for November showed evidence of a more robust recovery, including 230,000 new jobs and an unemployment rate of 7.0%. Manufacturing activity accelerated further, the service sector continued to expand, and housing data showed substantial improvement. Meanwhile, inflation remained subdued at an annualized rate of 1.2%. No Change Expected for Short-Term Rates Despite higher long-term interest rates in an accelerating recovery, money market yields remained near zero percent, and yield differences along the market’s maturity spectrum stayed relatively narrow.Therefore, as we have for some time, we maintained the fund’s weighted average maturity in a market-neutral position, and we remained focused on well-established issuers with good liquidity characteristics. Although we expect the Fed to begin cutting back on quantitative easing at its next meeting, monetary policymakers are not likely to raise short-term interest rates anytime soon. Consequently, we intend to keep the fund’s focus on quality and liquidity. December 16, 2013 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The fund’s short-term corporate and asset-backed securities holdings involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General Money Market Fund, Inc. from June 1, 2013 to November 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2013 Class A Class B Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2013 Class A Class B Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .18% for Class A and .18% for Class B multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2013 Principal Negotiable Bank Certificates of Deposit—40.5% Amount ($) Value ($) Bank of Montreal (Yankee) 0.17%, 12/11/13 150,000,000 150,000,000 Bank of Nova Scotia (Yankee) 0.27%, 12/2/13 365,000,000 a 365,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 2/10/14 500,000,000 500,000,000 Citibank N.A. 0.19%, 2/21/14 500,000,000 500,000,000 Credit Suisse New York (Yankee) 0.19%, 12/23/13—2/3/14 300,000,000 300,000,000 Deutsche Bank AG (Yankee) 0.22%, 2/26/14 600,000,000 600,000,000 Mizuho Bank (Yankee) 0.21%, 12/12/13 450,000,000 450,000,000 Nordea Bank Finland (Yankee) 0.26%, 1/7/14 20,000,000 19,999,897 Norinchukin Bank (Yankee) 0.21%—0.22%, 1/21/14—2/4/14 550,000,000 550,000,000 Royal Bank of Canada (Yankee) 0.17%—0.31%, 12/2/13—12/13/13 610,000,000 a 610,000,000 Skandinaviska Enskilda Banken (Yankee) 0.17%—0.27%, 12/5/13—5/22/14 525,000,000 b 525,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.22%—0.26%, 1/21/14—3/12/14 600,000,000 b 600,000,000 Svenska Handelsbanken (Yankee) 0.24%, 2/5/14 100,000,000 b 100,000,000 Toronto Dominion Bank (Yankee) 0.22%—0.24%, 1/22/14—2/18/14 600,000,000 600,000,000 Total Negotiable Bank Certificates of Deposit (cost $5,869,999,897) The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Commercial Paper—10.8% Amount ($) Value ($) ASB Finance Ltd. 0.31%, 12/12/13 20,000,000 a,b 20,000,000 BNP Paribas Finance Inc. 0.10%, 12/2/13 165,000,000 164,999,542 National Australia Funding (DE) Inc. 0.20%—0.24%, 12/16/13—2/14/14 650,000,000 a,b 649,973,125 Nordea Bank AB 0.18%—0.25%, 2/3/14—3/7/14 130,000,000 b 129,941,156 Svenska Handelsbanken Inc. 0.25%, 1/21/14 200,000,000 b 199,929,167 Westpac Banking Corp. 0.24%—0.30%, 12/2/13—12/17/13 405,000,000 a,b 405,000,588 Total Commercial Paper (cost $1,569,843,578) Asset -Backed Commercial Paper—8.7% Alpine Securitization Corp. 0.12%, 12/10/13 40,000,000 b 39,998,800 Bedford Row Funding 0.30%, 4/7/14 100,000,000 b 99,894,167 Collateralized Commercial Paper Program Co., LLC 0.28%—0.30%, 2/25/14—5/5/14 660,000,000 659,367,944 FCAR Owner Trust, Ser. II 0.15%—0.21%, 12/6/13—12/16/13 225,000,000 224,989,271 Liberty Street Funding LLC 0.14%, 12/20/13 35,000,000 b 34,997,414 Northern Pines Funding LLC 0.21%, 12/3/13 75,000,000 b 74,999,125 Regency Markets No. 1 LLC 0.14%, 12/20/13 120,000,000 b 119,991,133 Total Asset-Backed Commercial Paper (cost $1,254,237,854) Time Deposits—29.5% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.06%, 12/2/13 450,000,000 450,000,000 8 Principal Time Deposits (continued) Amount ($) Value ($) Bank of America N.A. (Grand Cayman) 0.01%, 12/2/13 665,000,000 665,000,000 Canadian Imperial Bank of Commerce (Grand Cayman) 0.06%, 12/2/13 350,000,000 350,000,000 DnB Bank (Grand Cayman) 0.04%, 12/2/13 600,000,000 600,000,000 Lloyds Bank (London) 0.06%, 12/2/13 148,000,000 148,000,000 Natixis New York (Grand Cayman) 0.08%, 12/2/13 261,000,000 261,000,000 Nordea Bank Finland (Grand Cayman) 0.04%, 12/2/13 400,000,000 400,000,000 Societe Generale (Grand Cayman) 0.09%, 12/2/13 600,000,000 600,000,000 Svenska Handelsbanken (Grand Cayman) 0.05%, 12/2/13 200,000,000 200,000,000 Swedbank (Grand Cayman) 0.04%, 12/2/13 600,000,000 600,000,000 Total Time Deposits (cost $4,274,000,000) U.S. Government Agency—1.4% Federal Home Loan Bank 0.06%—0.09%, 1/22/14—2/21/14 (cost $199,970,833) 200,000,000 U.S. Treasury Notes—2.7% 0.15%—0.16%, 12/15/13—6/30/14 (cost $387,890,276) 385,000,000 Repurchase Agreements—6.2% Federal Reserve Bank of New York 0.05%, dated 11/29/13, due 12/2/13 in the amount of $800,003,333 (fully collateralized by $ 714,255,799 U.S. Treasury Notes, 3.63%, due 8/15/19, value $800,003,333) 800,000,000 800,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Principal Repurchase Agreements (continued) Amount ($) Value ($) Mizuho Securities USA 0.08%, dated 11/29/13, due 12/2/13 in the amount of $100,000,667 (fully collateralized by $97,954,100 U.S. Treasury Notes, 4.25%, due 8/15/14, value $102,000,079) 100,000,000 100,000,000 Total Repurchase Agreements (cost $900,000,000) Total Investments (cost $14,455,942,438) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2013, these securities amounted to $2,999,724,675 or 20.7% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 80.8 Asset-Backed/Single Seller 1.6 Asset-Backed/Banking 6.3 Asset-Backed/Multi-Seller Programs .8 Repurchase Agreements 6.2 U.S. Government/Agency 4.1 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES November 30, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $900,000,000)—Note 1(b) 14,455,942,438 14,455,942,438 Cash 1,985,522 Receivable for investment securities sold 25,000,090 Interest receivable 5,267,330 Receivable for shares of Common Stock subscribed 90,000 Prepaid expenses 631,003 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 1,857,932 Payable for shares of Common Stock redeemed 103,678 Accrued expenses 429,542 Net Assets ($) Composition of Net Assets ($): Paid-in capital 14,486,503,421 Accumulated net realized gain (loss) on investments 21,810 Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 1,808,921,538 12,677,603,693 Shares Outstanding 1,808,898,278 12,677,605,143 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended November 30, 2013 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 72,208,589 Shareholder servicing costs—Note 1 and Note 2(c) 38,256,111 Distribution, service and prospectus fees—Note 2(b) 29,555,214 Shareholders’ reports 765,072 Registration fees 783,950 Directors’ fees and expenses—Note 2(d) 675,845 Custodian fees—Note 2(c) 504,510 Professional fees 85,621 Miscellaneous 163,216 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (114,044,791 ) Less—reduction in shareholder servicing costs due to undertaking—Note 2(c) (823,463 ) Less—reduction in fees due to earnings credits—Note 2(c) (11,028 ) Net Expenses Investment Income—Net Net Realized Gain (Loss) on Investments—Note 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2013 2012 Operations ($): Investment income—net 1,443,632 1,354,651 Net realized gain (loss) on investments 47,828 (26,018 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (179,238 ) (183,538 ) Class B (1,264,394 ) (1,204,285 ) Total Dividends ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A 6,237,396,280 4,787,409,527 Class B 22,970,220,466 23,053,336,539 Dividends reinvested: Class A 178,448 183,538 Class B 1,254,766 1,198,223 Cost of shares redeemed: Class A (6,191,925,223 ) (4,848,603,793 ) Class B (22,710,008,405 ) (22,582,313,820 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 14,179,361,071 13,768,210,047 End of Period See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, Class A Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .003 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.000 ) a (.003 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .01 .01 .03 .03 .33 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .74 .75 .75 .77 Ratio of net expenses to average net assets .19 .26 .22 .30 .60 Ratio of net investment income to average net assets .01 .01 .03 .03 .31 Net Assets, end of period ($ x 1,000) 1,808,922 1,763,266 1,824,285 1,693,043 1,683,536 a Amount represents less than $.001 per share. See notes to financial statements. 14 Year Ended November 30, Class B Shares 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .001 .002 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.001 ) (.002 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .01 .01 .05 .05 .23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 1.03 1.04 1.04 1.06 Ratio of net expenses to average net assets .19 .26 .20 .28 .72 Ratio of net investment income to average net assets .01 .01 .05 .05 .22 Net Assets, end of period ($ x 1,000) 12,677,604 12,416,095 11,943,925 10,916,611 11,314,733 a Amount represents less than $.001 per share. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: General Money Market Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek as high a level of current income as is consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 25.5 billion shares of $.001 par value Common Stock.The fund currently offers two classes of shares: Class A (7 billion shares authorized) and Class B (18.5 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class A shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act, Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (securities dealers, financial institutions or other industry professionals) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended November 30, 2013, sub-accounting service fees amounted to $6,322,950 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation 16 and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Directors (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 14,455,942,438 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. At November 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. 18 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller.At November 30, 2013, the fund had investments in repurchase agreements with a gross value of $900,000,000 in the Statement of Assets and Liabilities.The value of related collateral exceeded the value of repurchase agreements. See the Statement of Investments for detailed collateral information. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended November 30, 2013, the fund did not incur any interest or penalties. Each tax year in the four-year period ended November 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2013, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2013 and November 30, 2012 were all ordinary income. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund (excluding taxes, brokerage fees and extraordinary expenses) exceed 1 1 / 2 % of the value of the fund’s average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. During the period ended November 30, 2013, there was no reduction in expenses pursuant to the Agreement. 20 The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $9,688,961 for Class A and $104,355,830 for Class B shares during the period ended November 30, 2013. (b) Under the Service Plan with respect to Class A, adopted pursuant to Rule 12b-1 under the Act, Class A shares bear directly the cost of preparing, printing and distributing prospectuses and statements of additional information and implementing and operating the Service Plan, such aggregate amount not to exceed in any fiscal year of the fund, the greater of $100,000 or .005% of the average daily net assets of Class A. In addition, Class A shares pay the Distributor for distributing their shares, servicing shareholder accounts (“Servicing”) and advertising and marketing relating to Class A shares at an annual rate of .20% of the value of the average daily net assets of Class A.The Distributor may pay one or more Service Agents a fee with respect to Class A shares owned by shareholders with whom the Service Agent has a Servicing relationship or for whom the Service Agent is the dealer or holder of record. The schedule of such fees and the basis upon which such fees will be paid shall be determined from time to time by the Distributor. If a holder of Class A shares ceases to be a client of a Service Agent, but continues to hold Class A shares, the Distributor will be permitted to act as a Service Agent with respect to such fund shareholders and receive payments under the Service Plan for Servicing.The fees payable for Servicing are payable without regard to actual expenses incurred. During the period ended November 30, 2013, Class A shares were charged $3,674,962 pursuant to the Service Plan. Under the Distribution Plan with respect to Class B, adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the costs of preparing, printing and distributing prospectuses and statements of addi- The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) tional information and of implementing and operating the Class B Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund the greater of $100,000 or .005% of the average daily net assets of Class B. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing its shares at an annual rate not to exceed .20% of the value of the average daily net assets of Class B. During the period ended November 30, 2013, Class B shares were charged $25,880,252 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (the “Class A Shareholder Services Plan”), Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of its shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2013, Class A shares were charged $99,024 pursuant to the Class A Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (the “Class B Shareholder Services Plan”), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of its shares for servicing shareholder accounts. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class B shares and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents with respect to these services.The Distributor determines the amounts to be paid to Service Agents. The Manager had undertaken, from December 1, 2012 through November 30, 2013, to reduce the expenses of Class B shares, if the aggregate expenses of Class B shares (excluding taxes, brokerage fees and extraordinary expenses) exceeded an annual rate of 1.02% of the value of 22 the average daily net assets of its shares. Such expense limitations are voluntary, temporary and may be terminated at any time. During the period ended November 30, 2013, Class B shares were charged $31,614,748 pursuant to the Class B Shareholder Services Plan, of which $823,463 was reimbursed by the Manager. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended November 30, 2013, the fund was charged $204,651 for transfer agency services and $7,286 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $827. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended November 30, 2013, the fund was charged $504,510 pursuant to the custody agreement.These fees were partially offset by earnings credits of $10,195. The fund compensated The Bank of New York Mellon for performing certain cash management services related to fund subscriptions and redemptions, including shareholder redemption draft processing, under a cash management agreement that was in effect until September 30, 2013 The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) and, beginning October 1, 2013, compensates The Bank of New York Mellon for processing shareholder redemption drafts under a shareholder draft processing agreement. During the period ended November 30, 2013, the fund was charged $3,941 pursuant to the agreements, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $6. During the period ended November 30, 2013, the fund was charged $9,055 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $5,978,063, Distribution Plan fees $2,388,882, Shareholder Services Plan fees $3,144,079, custodian fees $215,046, Chief Compliance Officer fees $3,833 and transfer agency fees $46,881, which are offset against an expense reimbursement currently in effect in the amount of $9,918,852. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors General Money Market Fund, Inc. We have audited the accompanying statement of assets and liabilities of General Money Market Fund, Inc., including the statement of investments, as of November 30, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2013 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of General Money Market Fund, Inc. at November 30, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York January 27, 2014 The Fund 25 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 85.94% of ordinary income dividends paid during the fiscal year ended November 30, 2013 as qualifying interest related dividends. 26 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 23, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for the various periods, except for the one- and two-year periods when the fund’s performance was at the Performance Group and Performance Universe medians, ranking in the first quartile of the Performance Group for most periods. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group median and slightly above the Expense Universe median.The Board also considered the current fee waiver and expense reimbursement arrangement undertaken by Dreyfus. 28 Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the fee waiver and expense reimbursement arrangement and its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s relative performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 30 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 31 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (70) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (62) Board Member (2012) Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 40 ————— Peggy C. Davis (70) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 56 ————— Diane Dunst (74) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 14 32 Nathan Leventhal (70) Board Member (1989) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (1997-present) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 39 ————— Robin A. Melvin (50) Board Member (2012) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 90 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member David W. Burke, Emeritus Board Member Ernest Kafka, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 33 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 68 investment companies (comprised of 141 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 50 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 61 years old and has been an employee of the Manager since May 1986. 34 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 69 investment companies (comprised of 166 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (69 investment companies, comprised of 166 portfolios). He is 56 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 64 investment companies (comprised of 161 portfolios) managed by the Manager. He is 41 years old and has been an employee of the Distributor since October 2011. The Fund 35 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $30,857 in 2012 and $31,594 in 2013. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $12,000 in 2012 (17f-2 fees) and $6,000 in 2013 (17f-2 fees). These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $4,382 in 2012 and $3,220 in 2013. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; and (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $968 in 2012 and $982 in 2013. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $200,000 in 2012 and $0 in 2013. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
